EXHIBIT (m)(1)(b) SCHEDULE A EATON VANCE MUNICIPALS TRUST II CLASS A DISTRIBUTION PLAN Name of Fund Adoption Date Eaton Vance Insured Municipals Fund June 23, 1997 (formerly Eaton Vance Florida Insured Municipals Fund Eaton Vance Hawaii Municipals Fund June 23, 1997 Eaton Vance High Yield Municipals Fund June 23, 1997 Eaton Vance Kansas Municipals Fund June 23, 1997 Eaton Vance Tax-Advantaged Bond Strategies Short February 3, 2009 Term Fund (formerly Eaton Vance Tax-Advantaged Bond Strategies Fund) Eaton Vance Tax-Advantaged Bond Strategies October 19, 2009 Intermediate Term Fund Eaton Vance Tax-Advantaged Bond Strategies October 19, 2009 Long Term Fund
